UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-Q [X] QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR [] TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 APPLIED NATURAL GAS FUELS, INC. (Exact name of Registrant as specified in its charter) Nevada 000-29735 88-0350286 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 31111 Agoura Road, Suite 208 Westlake Village, CA 91361 (Address of principal executive offices) 818-450-3650 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes[X]No [] As of May 13, 2011, there were 20,000,000 shares of common stock of the registrant outstanding. APPLIED NATURAL GAS FUELS, INC. Index to Form 10-Q Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements 2 Unaudited Condensed Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 2 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and Three Months Ended March 31, 2010 (Predecessor) 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and Three Months Ended March 31, 2010 (Predecessor) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 23 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 Signatures 25 1 PART IFINANCIAL INFORMATION Item1.Financial Statements APPLIED NATURAL GAS FUELS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (amounts in thousands except per share amounts) ASSETS March 31, 2011 December31,2010 Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowances of $26 for each year Prepaid expenses and other current assets Total Current Assets Property, plant, and equipment, net Deposits and other long term assets, net 15 Restricted cash — Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Line of credit Current portion of long term debt 77 Total Current Liabilities Long Term Debt Long-term debt Total Long Term Debt Total Liabilities Stockholders’ Equity Preferred stock, 5,000,000 shares authorized, 0 shares issued and outstanding as of March 31, 2011 and December 31, 2010 — — Common stock, $.001par value, 45,000,000shares authorized, 20,000,000shares issued and outstanding as of March 31, 2011 and December 31, 2010 20 20 Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements 2 APPLIED NATURAL GAS FUELS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (amounts in thousands except per share amounts) Predecessor Entity Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Revenue $ $ Operating Expenses Production costs Compensation Other selling, general, and administrative Depreciation Income (loss) from operations ) Other expense Interest expense ) ) Total other expense ) ) Loss Before Reorganization Items ) ) Reorganization items: Gains on debt restructuring 48 Administrative expenses — ) Total reorganization items 48 Net Income (loss) $ ) $ Income (loss) per share -basic and diluted $ ) $ Weighted average number of common shares outstanding - basic anddiluted See accompanying notes to unaudited condensed consolidated financial statements 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (amounts in thousands) Predecessor Entity ThreeMonths Ended March 31, 2011 ThreeMonths Ended March 31, 2010 Cash Flows from Operating Activities: NetIncome (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Gain on debt restructuring ) ) Interest paid by increase in debt — Depreciation Non-cash stock expense — Amortization of debt discounts and deferred finance costs 12 — Decrease (increase) in: Trade accounts receivable ) Prepaid expenses and other current assets Accounts payable and accrued expenses ) ) Net cash provided by (used in) operating activities ) Net cash used in reorganization activities — ) Cash Flows From Investing Activities: Purchases of equipment ) ) Cash restricted by terms of debt issuance ) — Net cash used in investing activities ) ) Cash Flows From Financing Activities: Repayment of notes ) ) Proceeds from debt issuance Net changes in Line of Credit ) Proceeds from the sale of stock — Net cash provided by financing activities Net increase in cash Beginning of period End of period $ $ Supplemental Cash Flow Disclosures: Cash paid for interest $ $
